Exhibit 10.101

FORM OF

SMITH & WESSON HOLDING CORPORATION

2004 INCENTIVE STOCK PLAN

Restricted Stock Unit Award Grant Notice and Agreement

 

I. RESTRICTED STOCK UNIT AWARD GRANT NOTICE

Smith & Wesson Holding Corporation (the “Company”), pursuant to its 2004
Incentive Stock Plan (as amended, the “Plan”), hereby grants to the Participant
named below a right to receive the number of shares of the Company’s Common
Stock set forth below. This Restricted Stock Unit Award Grant Notice and
Agreement (the “Agreement”) is subject to all of the terms and conditions as set
forth herein and in the Plan, which are attached hereto, agreed to by the
Participant, and incorporated herein in their entirety. All capitalized terms in
this Agreement shall have the meaning assigned to them in this Agreement, or, if
such term is not defined in this Agreement, such term shall have the meaning
assigned to it under the Plan.

 

Participant:   

 

Date of Grant:

               , 20__

Vesting Commencement Date:

   See vesting schedule

Number of Restricted Stock Units:

  

            (Target Award)

            (Maximum Award)

 

Expiration Date:    Subject to termination as provided in Section 3(b) of Part
II of this Agreement. Vesting Schedule:    Up to             Restricted Stock
Units (“RSUs”) will vest on            , 20__, following the written
certification by the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”), of the extent, if any, to which the following
performance metric has been achieved. The performance metric is the relative
performance of Company’s stock against the Russell 2000 Index over an
approximately three-year period. To determine relative performance, the baseline
metrics are the 90 calendar day average closing price of the Company’s Common
Stock and the Russell 2000 Index, as reported in The Wall Street Journal, with
the first trading day commencing on            , 20__. This 90 calendar day
average establishes both the Company baseline stock price (the “Company Baseline
Stock Price”) and the Russell 2000 Index baseline (the “Russell Baseline”)
against which future Company stock and Russell 2000 Index performance will be
compared.    Next, the Compensation Committee will measure the 90 calendar day
average closing price of the Company’s Common Stock and the Russell 2000 Index,
as reported in The Wall Street Journal, with the last trading day of such 90
calendar day period ending on            , 20__ (the “Ending Date,” which
establishes both the “Company Closing Price” and the “Russell 2000 Index Closing
Price”).    The Compensation Committee will then measure Company performance by
dividing the Company Closing Price by the Company Baseline Stock Price, with the
quotient expressed as a percentage of the Company Baseline Stock Price (the
“Company Percentage Performance”). The Compensation Committee will then measure
Russell 2000 Index performance over the same period by dividing the Russell 2000
Index Closing Price by the Russell Baseline with the quotient expressed as a
percentage of the Russell Baseline (the “Russell 2000 Index Percentage
Performance”).    The Compensation Committee will then subtract the Russell 2000
Index Percentage Performance from the Company Percentage Performance, with the
final result constituting the relative Company performance as a percentage (the
“Relative Performance Percentage”).



--------------------------------------------------------------------------------

   If the Relative Performance Percentage is equal to or less than         %, no
RSUs subject to this award shall vest. If the Relative Performance Percentage is
greater than         % and less than         %, then the number of RSUs subject
to this award that vest shall equal the Relative Performance Percentage
multiplied by              multiplied by             . If the Relative
Performance Percentage is equal to or greater than         %, then             
RSUs subject to this award shall vest.    For example, (a) if the Relative
Performance Percentage equals         %, then              RSUs subject to this
award shall vest (.         x              x             ); (b) if the Relative
Performance Percentage equals         %, then              RSUs subject to this
award shall vest (.         x              x             ); and (c) if the
Relative Performance Percentage equals         %, then              RSUs subject
to this award shall vest (.         x              x             ).    All
vesting is subject to the Participant’s Continuous Service with the Company at
the Ending Date. Delivery Schedule:    For each vested RSU you will receive one
share of the Company’s Common Stock, with these shares of Common Stock for each
vested RSU being delivered to you on             , 20__ (the “Delivery Date”).
   If the Delivery Date falls on a day in which the NASDAQ Global Select Market
is not open for active trading, the Delivery Date will fall on the next active
trading day. An active trading day is defined as a day in which the NASDAQ
Global Select Market is open for trading, excluding after hours trading.

Additional Terms/Acknowledgements; Amendment, Modification, and Entire
Agreement: The undersigned Participant acknowledges receipt of, and understands
and agrees to, this Agreement and the Plan. No provision of this Agreement may
be modified, waived, or discharged unless that waiver, modification, or
discharge is agreed to in writing and signed by the Participant and the Plan
Administrator. This Agreement constitutes the entire contract between the
parties hereto with regard to the subject matter hereof. This Agreement is made
pursuant to the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan. In the event of a conflict between the
Plan and this Agreement, the terms of the Plan shall govern. The Participant
further acknowledges that as of the Date of Grant, this Agreement and the Plan
set forth the entire understanding between the Participant and the Company
regarding the acquisition of the Company’s Common Stock pursuant to this
Agreement and supersede all prior oral and written agreements on that subject,
with the exception of (i) options and other awards previously granted and
delivered to the Participant under the Plan, and (ii) the following agreements
only:

 

OTHER AGREEMENTS:

   [NONE]

Without limiting the generality of the foregoing, the Participant acknowledges
and agrees that no provision of any employment, severance, or other agreement,
policy, practice, or arrangement, whether written or unwritten, as may be
amended or modified from time to time, shall apply to or in any way modify or
amend this Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

SMITH & WESSON HOLDING CORPORATION     PARTICIPANT:
By:                                                                     
                                    

 

Name:                                                                     
                                [Name of Participant]
Title:                                                                    
                                     Effective as of:             , 20__    
Effective as of:             , 20__

ATTACHMENT: The Plan.

[Signature Page to Restricted Stock Unit Award Grant Notice and Agreement]



--------------------------------------------------------------------------------

II. RESTRICTED STOCK UNIT AWARD AGREEMENT

The Company wishes to grant to the Participant named in the above Restricted
Stock Unit Award Grant Notice (the “Notice of Grant”) a restricted stock unit
award (the “Award”) pursuant to the provisions of the Plan. The Award will
entitle the Participant to shares of Stock from the Company, if the Participant
meets the vesting requirements described herein. Therefore, pursuant to the
terms and conditions contained herein, the Company grants the Participant the
number of Restricted Stock Units listed in the Notice of Grant.

1. Grant Pursuant to Plan. This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all of the terms and
conditions of this Agreement and of the Plan. All capitalized terms in this
Agreement shall have the meaning assigned to them in this Agreement, or, if such
term is not defined in this Agreement, such term shall have the meaning assigned
to it under the Plan.

2. Restricted Stock Unit Award. The Company hereby grants to the Participant the
Restricted Stock Units listed in the Notice of Grant as of the Date of Grant.
Such number of Restricted Stock Units may be adjusted from time to time pursuant
to Section 9(c) of the Plan.

3. Vesting and Forfeiture of Restricted Stock Units.

(a) Vesting. The Participant shall become vested in the Restricted Stock Units
in accordance with the vesting schedule in the Notice of Grant.

(b) Forfeiture. The Participant shall forfeit any unvested Restricted Stock
Units, if any, in the event that the Participant’s Continuous Service is
terminated for any reason, except as otherwise determined by the Plan
Administrator in its sole discretion, which determination need not be uniform as
to all Participants.

(c) Vesting upon a Change in Control. In the event of a Change in Control of the
Company prior to the Ending Date, the Participant shall become vested in the
Restricted Stock Units in accordance with the vesting schedule in the Notice of
Grant, provided that for the purpose of this Section 3(c) only, the definition
of Ending Date shall be modified to mean the date of the consummation of the
Change in Control and the Company Closing Price shall equal the value of the
consideration offered for a share of Company Common Stock in the Change in
Control. In the event of a Change in Control, any Restricted Stock Units that
are not vested pursuant to this Section shall terminate and the Company shall
have no further obligation to deliver shares of Stock or any other property for
such unvested Restricted Stock Units upon the consummation of the Change in
Control.

4. Settlement of Restricted Stock Unit Award.

(a) Settlement of Units for Stock. The Company shall deliver to the Participant
one share of Stock for each vested Restricted Stock Unit subject to this Award
on the Delivery Date. The Company shall not have any obligation to settle this
Award for cash.

(b) Delivery of Stock. Shares of Stock shall be delivered on the Delivery Date.
Once a share of Stock is delivered with respect to a vested Restricted Stock
Unit, such vested Restricted Stock Unit shall terminate and the Company shall
have no further obligation to deliver shares of Stock or any other property for
such vested Restricted Stock Unit.

(c) Delivery upon a Change of Control. In the event of a Change in Control, the
full amount of the Stock corresponding to the Participant’s vested Restricted
Stock Units shall be distributed to the Participant as soon as administratively
practicable following the Change in Control (or, if appropriate, in lieu of such
Stock, the stock or other securities or property to which the Participant would
have been entitled to receive upon such Change in Control if the Participant had
held the full amount of the Stock corresponding to the Participant’s vested
Restricted Stock Units immediately prior thereto).

 

4



--------------------------------------------------------------------------------

5. No Rights as Shareholder until Delivery. The Participant shall not have any
rights, benefits, or entitlements with respect to any Stock subject to this
Agreement unless and until the Stock has been delivered to the Participant. On
or after delivery of the Stock, the Participant shall have, with respect to the
Stock delivered, all of the rights of an equity interest holder of the Company,
including the right to vote the Stock and the right to receive all dividends, if
any, as may be declared on the Stock from time to time.

6. Adjustments in Case of Certain Corporate Transactions. In the event of a
proposed sale of all or substantially all of the Company’s assets or any
reorganization, merger, consolidation, or other form of corporate transaction in
which the Company does not survive, or in which the shares of Stock are
exchanged for or converted into securities issued by another entity, where such
transaction is not a Change in Control, then the successor or acquiring entity
or an affiliate thereof may, with the consent of the Committee or the Board,
assume this Award or substitute an equivalent award. If the successor or
acquiring entity or an affiliate thereof does not cause such an assumption or
substitution, then this Award shall terminate upon the consummation of such
sale, merger, consolidation, or other corporate transaction. Immediately prior
to and contingent on the consummation of a corporate transaction as described in
this Section 6 where the Award is not assumed or substituted for, the Company
shall deliver shares of Stock to the extent of the vested Restricted Stock Units
as of the date of the consummation of such corporate transaction.

7. Tax Provisions.

(a) Tax Consequences. The Participant has reviewed with the Participant’s own
tax advisors the federal, state, local, and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by this Agreement.

(b) Withholding Obligations. At the time the Award is granted, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant,
including the shares of Stock deliverable pursuant to this Award, and otherwise
agrees to make adequate provision for, any sums required to satisfy the minimum
federal, state, local, and foreign tax withholding obligations of the Company or
a Related Entity, if any, which arise in connection with the Award.

The Company, in its sole discretion, and in compliance with any applicable legal
conditions or restrictions, may withhold from fully vested shares of Stock
otherwise deliverable to the Participant pursuant to the Award a number of whole
shares of Stock having a Fair Market Value, as determined by the Company as of
the date the Participant recognizes income with respect to those shares of
Stock, not in excess of the minimum amount of tax required to be withheld by law
(or such lower amount as may be necessary to avoid adverse financial accounting
treatment). Any adverse consequences to the Participant arising in connection
with such Stock withholding procedure shall be the Participant’s sole
responsibility.

In addition, the Company, in its sole discretion, may establish a procedure
whereby the Participant may make an irrevocable election to direct a broker
(determined by the Company) to sell sufficient shares of Stock from the Award to
cover the tax withholding obligations of the Company or any Related Entity and
deliver such proceeds to the Company.

Unless the tax withholding obligations of the Company or any Related Entity are
satisfied, the Company shall have no obligation to issue a certificate for such
shares of Stock.

(c) Section 409A Amendments. The Company agrees to cooperate with the
Participant to amend this Agreement to the extent either the Company or the
Participant deems necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to the Participant under Code Section 409A
and any temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, but only to the extent such amendment would not have an
adverse effect on the Company and would not provide the Participant with any
additional rights, in each case as determined by the Company in its sole
discretion.

 

5



--------------------------------------------------------------------------------

8. Consideration. With respect to the value of the shares of Stock to be
delivered pursuant to the Award, such shares of Stock are granted in
consideration for the services the Participant shall provide to the Company
during the vesting period.

9. Transferability. The Restricted Stock Units granted under this Agreement are
not transferable otherwise than by will or under the applicable laws of descent
and distribution. In addition, the Restricted Stock Units shall not be assigned,
negotiated, pledged, or hypothecated in any way (whether by operation of law or
otherwise), and the Restricted Stock Units shall not be subject to execution,
attachment, or similar process.

10. General Provisions.

(a) Employment At Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in the service of the Company or its
Related Entities for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Related Entity
employing or retaining the Participant) or of the Participant, which rights are
hereby expressly reserved by each, to terminate the Participant’s service at any
time for any reason, with or without cause.

(b) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s President at Smith & Wesson Holding
Corporation, 2100 Roosevelt Avenue, Springfield, Massachusetts 01104, or if the
Company should move its principal office, to such principal office, and, in the
case of the Participant, to the Participant’s last permanent address as shown on
the Company’s records, subject to the right of either party to designate some
other address at any time hereafter, upon ten (10) days’ advance written notice
under this paragraph to all other parties to this Agreement.

(c) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation arrangements, and those arrangements may be either
generally applicable or applicable only in specific cases.

(d) Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or would disqualify
this Agreement or the Award under any applicable law, that provision shall be
construed or deemed amended to conform to applicable law (or if that provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the Award, that provision shall be stricken as
to that jurisdiction and the remainder of this Agreement and the Award shall
remain in full force and effect).

(e) No Trust or Fund Created. Neither this Agreement nor the grant of the Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and the Participant or any other
person. The Restricted Stock Units subject to this Agreement represent only the
Company’s unfunded and unsecured promise to issue Stock to the Participant in
the future. To the extent that the Participant or any other person acquires a
right to receive payments from the Company pursuant to this Agreement, that
right shall be no greater than the right of any unsecured general creditor of
the Company.

(f) Cancellation of Award. If any Restricted Stock Units subject to this
Agreement are forfeited, then from and after such time, the person from whom
such Restricted Stock Units are forfeited shall no longer have any rights to
such Restricted Stock Units or the corresponding shares of Stock. Such
Restricted Stock Units shall be deemed forfeited in accordance with the
applicable provisions hereof.

(g) Participant Undertaking. The Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either the Participant or the shares of
Stock deliverable pursuant to the provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

(h) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.

(i) Interpretation. The Participant accepts this Award subject to all the terms
and provisions of this Agreement and the terms and conditions of the Plan. The
Participant hereby accepts as binding, conclusive, and final all decisions or
interpretations of the Plan Administrator upon any questions arising under this
Agreement.

(j) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to join
herein and be bound by the terms hereof. The Company may assign its rights and
obligations under this Agreement, including, but not limited to, the forfeiture
provision of Section 3(b) to any person or entity selected by the Board.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

(l) Headings. Headings are given to the Paragraphs and Subparagraphs of this
Agreement solely as a convenience to facilitate reference. The headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

11. Representations. The Participant acknowledges and agrees that the
Participant has reviewed the Agreement in its entirety, has had an opportunity
to obtain the advice of counsel prior to executing and accepting the Award and
fully understands all provisions of the Award.

 

7